Citation Nr: 1709762	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  16-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on the need for the aid and attendance of another person or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In his substantive appeal, the Veteran requested a Board hearing at the Central Office in Washington, D.C.  A hearing was scheduled in December 2016, but the Veteran failed to appear without good cause.  Thus, the Board will proceed with appellate consideration as if the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702 (d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Shortly after the August 2013 rating decision was issued, VA received a VA Form 21-4142, Authorization and Consent to Release Information to VA, authorizing VA to obtain records from Dr. O.P.S., who had treated the Veteran for various disorders from 2012 to present.  The record does not show any attempts to obtain these records, and treatment records from this provider have not been associated with the claims file.  See 38 C.F.R. § 3.159 (c) (2016).  Though the Board regrets the additional delay, remand is necessary to obtain records identified in the August 2013 authorization and consent form.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary updated authorization from the Veteran, obtain the Veteran's private treatment records from Doctor Omar Perez Soto, as identified in an August 2013 VA Form 21-4142, Authorization and Consent to Release Information to VA.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




